ITEMID: 001-84607
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: PINCZE v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Baka;Antonella Mularoni;Françoise Tulkens;Ireneu Cabral Barreto;Vladimiro Zagrebelsky
TEXT: The applicant, Ms Mária Pincze, is a Hungarian national who was born in 1958 and lives in Budapest. The Hungarian Government (“the Government”) are represented by Mr L. Höltzl, Agent, Ministry of Justice and Law Enforcement.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 29 August 1999 the applicant signed a contract for the purchase of the flat of Cs.Z. and paid the first instalment of the price. The applicant was aware of the fact that a third individual, S.T., enjoyed the beneficial ownership of the flat and that Cs.Z. had obtained ownership by virtue of a life annuity contracted with S.T. Since S.T. was mentally disabled and permanently placed in a mental hospital, he did not actually live in the flat.
In order to finance the transaction, the applicant sold her own flat and requested a loan from her employer.
In October 1999 the applicant requested the Budapest IX District Guardianship Authority to approve the transaction.
In December 1999 the Guardianship Authority refused her request and informed her that the Budapest IX District Government had sued Cs.Z. before the Pest Central District Court because of the breach of the life annuity contract. On 21 December 1999 the applicant, being of the view that it was no longer possible to obtain ownership of the flat, signed a lease with S.T. and moved into the flat with her two children. She received the Guardianship Authority’s approval for the lease on 17 February 2000.
(On 24 May 2002 the District Court established that S.T. had died on 4 February 2000, and that the Hungarian State had inherited ownership of the flat.)
In the meantime, following S.T.’s death, the applicant appealed against the Guardianship Authority’s decision of 17 February 2000, requesting the Authority to approve her original purchase of the flat instead of the lease. The Budapest Administrative Office, acting as a second administrative level, terminated the proceedings on 6 March 2000 in view of the death of S.T. The applicant did not seek judicial review of this decision.
Subsequently, the applicant, considering that the death of S.T. had removed any obstacles to the purchase of the flat, paid the second instalment of the purchase price to Cs.Z.
On 11 May 2000 Cs.Z. forced the applicant to leave the flat, since she had been unable to pay the final instalment of the purchase price. The applicant did not initiate any proceedings in order to challenge Cs.Z.’s action. Since then she has been renting another flat, being unable to buy a new one.
On 20 October 2000 the applicant brought an action in compensation before the Pest Central District Court against the individuals, lawyers and State officials who had been a party to, or otherwise involved in, the abovementioned proceedings. The District Court transferred the case to the competent Budapest Regional Court.
On 19 June 2001 the Regional Court held a hearing.
On 28 October 2002 the Regional Court partly found for the applicant and awarded her 1,862,009 Hungarian forints (approximately 7,385 euros) plus accrued interest in compensation. The Regional Court relied on documentary evidence and the testimony of the parties.
On appeal, on 17 September 2003 the Budapest Appellate Court upheld the first-instance decision in substance. This decision was served on the applicant in January 2004.
On 10 February 2004 the applicant requested the execution of the final decision. On 19 July 2004 the Budapest Regional Court ordered the enforcement. On 27 May 2005 the bailiff informed the applicant of the suspension of the proceedings since the debtor did not possess any executable property. However, on 5 October 2005 the sum awarded was paid to the applicant.
“(1) Those who have been deprived of their possessions without justified reason or are being disturbed therein (illicit power), are entitled to the protection of possession.”
“(1) Those who have been deprived of their possessions or are being disturbed in their enjoyment thereof may request the restoration of the original state of possession, or the termination of the disturbance, from a Notary within one year.”
